Citation Nr: 0614664	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In May 2005, the veteran indicated he 
no longer desired a hearing before the Board.

The veteran was represented by a state service organization 
until September 2005.  They revoked the power of attorney, 
notified the veteran and he has not appointed a new 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you, if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from July 1970 to March 
1972.  His awards and citations do not indicate involvement 
in combat.  The veteran's service records show that, from 
August 1970 to January 1971, he was assigned to Battery A, 
5th Battalion, Fourth Artillery, 1/5th Div. as a cook or 
cook's helper and, from January 1971 to February 1972, was 
assigned to HHC XXIV Corps as a cook with CG's mess.  This 
latter unit was involved in two military campaigns in 
December 1971.

In January 2004, the U.S. Armed Services Center for Research 
of Unit Records (CRUR) responded to the RO's request to 
verify the veteran's alleged stressful events in service.  
CRUR said that it could not verify that the veteran hid in a 
village in Quang Tri Province with the assistance of a native 
woman.  The village was infiltrated by Viet Cong at a time 
the veteran was supposed to have been there on rest and 
relaxation.  He said he feared for his life.  He did not 
specify the approximate time of this event, and it is unclear 
that he was provided notice of the importance of narrowing 
the dates.  He will be provided such opportunity herein, and 
if he can provide dates, the U.S. Army and Joint Services 
Records and Research Center (JSRRC) should be asked to verify 
that the village he was in was under attack or was 
infiltrated by North Vietnam Troops during the time in 
question. 

Additionally, appellant has reported that since he has 
undergone psychiatric treatment with private physicians for 
at least 10 years following an incident at work.  There does 
not appear to have been an attempt to obtain those records.  
Moreover, employment records have not been obtained.  These 
records could be highly probative for establishing continuity 
of treatment and verifying the event at work which has been 
associated with the onset of his active PTSD symptoms.

Finally, appellant has reported several years worth of 
treatment at the Vet Center in Silver Spring, Maryland.  
There have been some documents from the Center received, but 
requests for his complete records have gone unfulfilled.  If 
there are no records, the statute requires notice of that 
fact, otherwise, attempts to obtain the records must 
continue.

Accordingly, the veteran's case is REMANDED for the following 
action:

1. The RO should again attempt to 
corroborate the veteran's alleged 
stressful events in service.  
Specifically, the veteran should be asked 
to provide the name of the village in 
Quang Tri Province where he hid and the 
approximate date (within 2 months) of the 
event.  If the veteran provides such 
information, the RO should make another 
request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly the CRUR).  In particular it 
should be determined whether there is any 
evidence that the village named was under 
attack or was know to be infiltrated by 
North Vietnamese Troops during the time 
period provided.

2.  The RO should, with the appellant's 
assistance as needed attempt to obtain 
copies of all private psychiatric 
treatment for the 10 plus year period for 
which such treatment has been reported.  
He should provide names, locations, and 
approximate dates of treatment, and 
release forms as needed, or should get the 
records himself.  If no records are 
available, that should be documented in 
the claims file.

3.  The RO should, again with appellant's 
help as needed, attempt to obtain 
personnel files from the Post Office 
concerning the assault that occurred and 
the reassignment of the veteran 
thereafter.  Any medical records used in 
making the changes should also be 
obtained.  Again, if records can not be 
obtained, that should be documented in the 
claims folder.

4.  The RO should contact the Vet Center 
in Silver Spring and again request copies 
of all records of treatment, as opposed to 
statements or summaries of the treatment.  
If the records are not available, it 
should be so certified by someone at the 
Vet Center and the certification should be 
added to the claims folder.

5.  After the above has been accomplished, 
then the RO should make arrangements for 
the veteran to be re-examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine if there is a link between the 
veteran's current symptoms and any 
verified in-service stressors.  Records 
obtained pursuant to the above paragraphs 
should also be available to the examiner.  
If appellant is unable to provide 
information concerning stressors that is 
subject to verification, and if no 
additional medical records or work records 
are received, it may be that additional 
examination would not be warranted.  If 
conducted, the examiner should consider 
the veteran's in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The claims file 
must be made available to the examiner for 
review in conjunction with the 
examination, for a proper understanding of 
the veteran's medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.

5.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the December 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






